                                                                                     JS-6

1
2
3
4
5
6
7
8
                                  UNITED STATES DISTRICT COURT
9
                                 CENTRAL DISTRICT OF CALIFORNIA
10
       TINA PLANTE,                                       Case No.: 2:18-cv-06737-PA (GJSx)
11
12                Plaintiff,                              ORDER DISMISSING ENTIRE ACTION
                                                          WITHOUT PREJUDICE
13          vs.
14
       LIFE INSURANCE COMPANY OF
15     NORTH AMERICA,
16                Defendant.
17
18
19
                                              ORDER
20
           The parties having stipulated that this matter has been resolved in its entirety and
21
     each is side to bear their own attorney fees and costs, this matter is hereby dismissed
22
     without prejudice.
23
24
     IT IS SO ORDERED.
25
26
             November 02, 2018
     Dated: _________
27                                         HONORABLE PERCY ANDERSON
                                           UNITED STATES DISTRICT JUDGE
28


                                                    -1-
                               ORDER DISMISSING ENTIRE ACTION WITHOUT PREJUDICE
